DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-7, 9-12, 14, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland et al. (US 2017/0282601).
Regarding to claims 1, 11, 17:
	Boland et al. discloses a web handling apparatus, comprising:
               a first web guide (FIG. 2: Downstream roller 130) to engage a print medium (FIG. 2, element 120);
               a second web guide (FIG. 2, element 250) to engage the print medium to adjust a contact area between the first web guide (FIG. 2, element 130) and the print medium upon moving between a plurality of points on a guide path (FIG. 4C), wherein the contact area has a first angle value when the second web guide is located at a first position on the guide path, and has a second angle value when the second web guide is located at a second position on the guide path (As shown in FIG. 4D-F, the angle of the print medium 120 that comes into the contact with the roller 130 varies in accordance with the position of the roller 252. Specifically, FIG. 4D shows that the print medium 120 contacts the roller 130 (first web guide) at a first angle while the roller 250 is at the first position as shown, and FIG. 4F shows the print medium 120 contacting the roller 130 (first web guide) at another angle, different from the first angle, while the roller 250 is at another position different from the first position);
	a guideway coupled to the second web guide to enable movement of the second web guide between the plurality of points on the guide path (FIG. 2, element 256 enables the pair of rollers 252 and 254 to move between the plural points as shown in FIGs. 4A-F); and   
               a third web guide (FIG. 2: Upstream roller 130) to engage the print medium to form a web path with the first web guide.
Regarding to claims 3-5, 18-19, 20: wherein the second web guide moves between the plurality of points on the guide path between the first web guide and the third web guide, wherein the web path has a first position when the second web guide is located at the first position on the guide path and has a second position when the second web guide is located at the second position on the guide path, wherein the length of the web path at the second position is equivalent to the length of the web path at the first position (FIG. 4D-F: The movement of the roller 252/254 is between the upstream roller 130 and the downstream roller 130 and such movement guides different paths of the same length print medium from the upstream roller 130 to the downstream roller 130 as shown in the figures).
Regarding to claims 6-7, 11-12, 14: further comprising an actuator coupled to the second web guide to move the second web guide between the plurality of points on the guide path, wherein the actuator receives one or more signals from a controller to move the second web guide between the plurality of points on the guide path (FIG. 2, element 212).
Regarding to claims 9-10, 21: wherein the first and second web guides may comprise at least one of a roller and a bar (FIG. 2, elements 130, 252, 254), further comprising a printer to receive the print medium and mark the print medium (FIG. 2, element 110).
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853